                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 NICOLE FRAZIER,

               Petitioner,                               CIVIL ACTION NO.: 4:19-cv-19

        v.

 UNITED STATES OF AMERICA,

               Respondent.


                                         ORDER

      After a careful de novo review of the entire record in this case, the Court concurs with the

Magistrate Judge’s January 29, 2019 Report and Recommendation, to which the parties did not

file objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 2), as

the opinion of the Court, and DISMISSES Petitioner’s Petition for Writ of Habeas Corpus,

(doc. 1). The Court DIRECTS the Clerk of Court to CLOSE this case.

      SO ORDERED, this 1st day of March, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
